Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Jan. 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Visel et al. (US Patent 5,723,531, published 03 Mar. 1998, hereinafter Visel) in view of Lechtenbohmer and Klinkenberg (US Patent Application 2002/0037962 A1, published 28 Mar. 2002, hereinafter Lechtenbohmer) and further in view of Gon et al. (JP 2008/074926 A, published 03 Apr. 2008, hereinafter Gon).
Regarding claims 1, 5-6, and 11, Visel teaches a rubber composition comprising butadiene, carbon black, a coupling agent, and sulfur (Abstract, col. 10, lines 8-19, and col. 11, lines 60-64).  Visel teaches that the coupling agent is 1,4-butane diol (col. 6, lines 32-36).  Visel teaches that the coupling agent to carbon black weight ratio is 0.01:1 to 0.25:1 (col. 9, lines 43-46) and the amount of carbon black is 30 to 100 parts per 100 parts rubber (col. 10, lines 28-35).  Visel teaches that the elastomer may be selected from at least one rubber, including 
Thus, the amount of 1,4-butane diol is 0.3 (30 parts carbon black/100 parts rubber)(0.01 coupler/1 carbon black) to 25 parts (100 parts carbon black/100 parts rubber)(0.25 coupler/1 carbon black) per 100 parts polybutadiene (diene rubber).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of 1,4-butane diol from the overlapping portion of the range(s) taught by Visel because overlapping ranges have been held to be prima facie obviousness.
Visel teaches that his rubber composition can be used in a tire.
Visel does not disclose a layered body comprising a reinforcing layer having a metal surface and a rubber layer on the metal surface nor that the layered body is a hose.
Lechtenbohmer teaches a pneumatic tire with a rubber composition comprising diene rubber, carbon black, and sulfur (Abstract and Table 1), and he teaches his sulfur vulcanized rubber composition can be in the form of a tire, belt, or hose (paragraph 0072).
Given that Visel and Lechtenbohmer are drawn to rubber compositions comprising diene rubbers, sulfur, and carbon black, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rubber composition in a hose as taught by Lechtenbohmer using the rubber composition of Visel.  Since Visel and 
Gon teaches a rubber composition (Abstract) used as a rubber layer adjacent to a reinforcing layer in a hose (paragraph 0029).  Gon teaches the reinforcing layer has a spiral shape and is composed of steel or brass wires (paragraph 0031).  Gon teaches that the metal reinforcing layer is braided metal wires (Figure 1 in original Japanese patent document):


    PNG
    media_image1.png
    523
    487
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steel wire spiral-shaped reinforcing layer as taught by Gon into the hose of Visel in view of Lechtenbohmer.  Gon teaches that the reinforcing layer maintains the strength of the hose (paragraph 0031).
Regarding claims 2 and 7, Visel in view of Lechtenbohmer and further in view of Gon teaches the elements of claim 1, and Visel teaches the inclusion of 1 to 5 parts wax per 100 parts rubber (phr) in his rubber composition (col. 11, lines 55-56).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of wax from the overlapping portion of the range(s) taught by Visel because overlapping ranges have been held to be prima facie obviousness.
Visel teaches his composition may contain additional additives (col. 11, lines 15-29).
Visel in view of Lechtenbohmer does not disclose the inclusion of glycerin in his composition.
Gon teaches a rubber composition (Abstract) used as a rubber layer adjacent to a reinforcing layer in a hose (paragraph 0029).  Gon teaches using glycerin (as a hydroxyl group-containing compound) in his rubber composition for a hose, and more than one hydroxyl group-containing compound can be used in his rubber composition (paragraph 0016).  Gon teaches that the amount of the hydroxyl group-containing compound is 0.4 to 15 parts with respect to 100 parts of the crosslinked rubber (paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate glycerin as taught by Gon into the rubber composition in the hose of Visel in view of Lechtenbohmer and further in view of Gon.  Gon teaches a rubber composition containing a specific amount of a compound having 1 to 3 hydroxyl groups with a molecular weight of 200 or less becomes a rubber product having excellent heat resistance (paragraph 0007).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of glycerin from the overlapping portion of the range(s) taught by Gon because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 3, Visel in view of Lechtenbohmer and further in view of Gon teaches the elements of claim 1, and Visel teaches the inclusion of 1 to 5 parts wax per 100 parts rubber (phr) in his rubber composition (col. 11, lines 55-56).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of wax from the overlapping portion of the range(s) taught by Visel because overlapping ranges have been held to be prima facie obviousness.

Response to Arguments
Applicant's arguments filed 19 Aug. 2021 have been fully considered.  Applicant’s amendment overcame the applied prior art.  However, an updated search identified relevant prior art, which is used in the rejections presented above. 
Applicant amended claim 1 and cancelled claims 14-17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787